Title: X. The President to the Senate, [17 January 1791]
From: Washington, George
To: Senate



Gentlemen of the Senate
[17 Jan. 1791]

I lay before you a representation of the Chargé des affaires of France, made by order of his court, on the acts of Congress of the 20th. of July 1789. and 1790. Imposing an extra tonnage on foreign vessels, not excepting those of that country, together with the Report of the Secretary of State thereon: and I recommend the same to your consideration, that I may be enabled to give it such answer as may best comport with the justice and the interests of the United States.
